Citation Nr: 0116677	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to July 
1945.  The appellant is the widow of the veteran.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits sought on appeal.

The claim of entitlement to service connection for the cause 
of the veteran's death is the subject of the Remand 
immediately following this decision.


FINDINGS OF FACT

1.  The veteran died in March 1999.

2.  The appellant submitted a claim for DIC benefits to the 
RO in April 1999. 

3.  At the time of the veteran's death, service connection 
was in effect for a gunshot wound of the right posterior 
calf, Muscle Group XI, evaluated as 30 percent disabling; an 
anxiety reaction, conversion type with spasmodic hysterical 
dyspnea, depression, and headaches, evaluated as 30 percent 
disabling; gunshot wound of the left biceps, Muscle Group V, 
evaluated as 20 percent disabling; arthritis of the left 
shoulder, evaluated as 20 percent disabling; gunshot wound of 
the left forearm, Muscle Group VII, evaluated as 10 percent 
disabling; chronic granulating lesion of the right calf, 
evaluated as 10 percent disabling; arthritis of the left 
knee, evaluated as 10 percent disabling; arthritis of the 
right knee, evaluated as noncompensable; arthritis of the 
left thumb, evaluated as noncompensable; and scar, residual 
of gunshot wound, Muscle Group XIII, evaluated as 
noncompensable.  He was in receipt of a combined 80 percent 
disability rating.

4.  The veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) was allowed by the Board in August 1995.  In September 
1995, the RO implemented the Board's decision and assigned an 
effective date of May 20, 1991, for the veteran's TDIU.  The 
RO notified the veteran of this decision by letter dated 
September 19, 1995, and he did not appeal.  

5.  The appellant or her representative has not identified 
that she wished to challenge any earlier RO decision for 
clear and unmistakable error (CUE) as part of her § 1318 DIC 
"entitled to receive" claim.


CONCLUSION OF LAW

There is no legal entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.22, 20.1106 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to DIC under the provisions of 38 U.S.C. § 1318

I.  Factual background

The veteran died on March [redacted], 1999.  The death certificate 
listed the cause of his death as renal cell carcinoma.  

At the time of the veteran's death, service connection was in 
effect for a gunshot wound of the right posterior calf, 
Muscle Group XI, evaluated as 30 percent disabling; an 
anxiety reaction, conversion type with spasmodic hysterical 
dyspnea, depression, and headaches, evaluated as 30 percent 
disabling; gunshot wound of the left biceps, Muscle Group V, 
evaluated as 20 percent disabling; arthritis of the left 
shoulder, evaluated as 20 percent disabling; gunshot wound of 
the left forearm, Muscle Group VII, evaluated as 10 percent 
disabling; chronic granulating lesion of the right calf, 
evaluated as 10 percent disabling; arthritis of the left 
knee, evaluated as 10 percent disabling; arthritis of the 
right knee, evaluated as noncompensable; arthritis of the 
left thumb, evaluated as noncompensable; and scar, residual 
of gunshot wound, Muscle Group XIII, evaluated as 
noncompensable.  He was in receipt of a combined 80 percent 
disability rating.  

These disability ratings were most recently confirmed in 
November 1980, September 1994, and January 1995 RO rating 
decisions and an August 1995 Board decision.  Entitlement to 
a total rating for compensation purposes based on individual 
unemployability (TDIU) was also denied by the RO in November 
1980.  The RO notified the veteran of the rating decisions by 
letters dated November 12, 1980, November 14, 1994, January 
27, 1995, and he did not appeal.  

In August 1995, the Board granted the veteran entitlement to 
a TDIU.  (This claim had been denied by the RO in December 
1991, and the veteran appealed to the Board).  The RO 
implemented the Board's decision by means of a September 1995 
rating decision and assigned an effective date of May 20, 
1991, for the TDIU, the date of the veteran's claim.  The RO 
notified the veteran of its decision by letter dated 
September 19, 1995, and he did not appeal.  

On April 8, 1999, the appellant submitted a formal claim 
seeking entitlement to DIC benefits to the RO.  The RO denied 
the claim in April 1999.  On appeal, the appellant maintained 
that the veteran had not worked since 1980 and requested that 
a TDIU be awarded back to 1989 so that he would have a TDIU 
for 10 years prior to his death.  She stated that although 
the veteran filed his claim for a TDIU in 1991, the evidence 
showed that he was unemployable since 1980.


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled to the extent 
necessary. 

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5102).  The appellant 
submitted a substantially complete application for DIC 
benefits to the RO in April 1999.  She has been notified of 
the information necessary to substantiate her claim in the 
discussions contained in the April 1999 rating decision and 
August 1999 statement of the case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103).  There is no indication of additional 
potentially relevant and available records that the RO has 
not requested.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)).  The Board 
is satisfied that all relevant facts have been properly 
developed and that VA has met its duty to assist the 
appellant pertaining to her claim.

Although additional evidence was received at the Board in 
March 2000, a remand to the RO for the issuance of a 
supplemental statement of the case is not warranted because 
this evidence is not relevant to the claim on appeal.  
38 C.F.R. §§ 19.91, 19.37,  20.1304(c) (2000). 

The surviving spouse of a qualifying veteran is entitled to 
DIC benefits if the veteran died of a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991).  Under 
38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected where the veteran's 
death was not caused by his or her own willful misconduct and 
either (1) the veteran was in receipt of or was entitled to 
receive compensation at the time of death for service-
connected disability that was continuously rated totally 
(100%) disabling for a period of 10 years or more immediately 
preceding death, or, (2) if totally rated for a lesser 
period, the veteran was so rated continuously for a period of 
not less than five years from the date of the veteran's 
discharge from active duty, or (3) the veteran was a former 
prisoner of war who dies after September 30, 1999, and the 
disability was rated totally disabling for a period of not 
later than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b) (West Supp. 2000); cf. 38 C.F.R. § 3.22(a)(2) 
(1999) (Benefits authorized by section 1318 . . . shall be 
paid to a deceased veteran's surviving spouse . . . in the 
same manner as if the veteran's death is service connected 
when . . . [t]he veteran was in receipt of or for any reason 
(including . . . correction of a rating after the veteran's 
death based on clear and unmistakable error) was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a service connected 
disablement that . . . was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death . . . 
.) (emphasis added)); cf. 38 C.F.R. § 20.1106 (2000) ("Except 
with respect to benefits under the provisions of 38 U.S.C. [§ 
] 1318 and certain cases involving individuals whose [VA] 
benefits have been forfeited for treason or for subversive 
activities . . ., issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.")

The Court has indicated that § 1318 DIC compensation benefits 
may also be obtained by showing that a veteran would have 
been in receipt of a 100 percent disability rating for the 
statutory period of time but for CUE in a final RO or Board 
decision.  Cole v. West, 13 Vet. App. 268 (1999); Marso v. 
West, 13 Vet. App. 260, 267 (1999).  In addition, the Court 
has indicated that, in limited circumstances, § 1318 DIC 
compensation benefits may be obtained by showing that a 
veteran "hypothetically" would have been entitled to a 
total disability rating for the required period.  Id; see 
also Wingo v. West, 11 Vet. App. 307 (1999); Carpenter v. 
Gober, 11 Vet. App. 140, 147 (1998); Green v. Brown, 10 Vet. 
App. 111, 115 (1997).  

The Secretary of the VA (Secretary) recently indicated that 
the Court's interpretation of 38 C.F.R. § 3.22(a) as 
permitting a hypothetical entitlement claim did not 
accurately reflect VA's intent, and the VA Secretary has 
further indicated that 38 U.S.C.A. § 1318 does not authorize 
VA to award dependency and indemnity compensation benefits in 
cases where the veteran merely had hypothetical entitlement.  
38 C.F.R. § 3.22 (2000); 65 Fed Reg. 3388 (Jan. 21, 2000).  
The regulation currently reads, in part, as follows:

§ 3.22 -- DIC benefits for survivors of 
certain veterans rated totally disabled 
at time of death.

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if:

(1)  The veteran's death was not the 
result of his or her own willful 
misconduct, and 

(2)  At the time of death, the 
veteran was receiving, or was 
entitled to receive, compensation 
for service-connected disability 
that was: 

(i)  Rated by VA as totally 
disabling for a continuous period of 
at least 10 years immediately 
preceding death; or 

(ii)  Rated by VA as totally 
disabling continuously since the 
veteran's release from active duty 
and for at least 5 years immediately 
preceding death.

(b)  For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service- 
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:

(1)  VA was paying the compensation 
to the veteran's dependents; 

(2)  VA was withholding the 
compensation under authority of 38 
U.S.C. 5314 to offset an 
indebtedness of the veteran;

(3)  The veteran had applied for 
compensation but had not received 
total disability compensation due 
solely to clear and unmistakable 
error in a VA decision concerning 
the issue of service connection, 
disability evaluation, or effective 
date;

(4)  The veteran had not waived 
retired or retirement pay in order 
to receive compensation;

(5)  VA was withholding payments 
under the provisions of 10 U.S.C. 
1174(h)(2);

(6)  VA was withholding payments 
because the veteran's whereabouts 
was unknown, but the veteran was 
otherwise entitled to continued 
payments based on a total service-
connected disability rating; or 

(7)  VA was withholding payments 
under 38 U.S.C. 5308 but determines 
that benefits were payable under 38 
U.S.C. 5309.

(c)  For purposes of this section, 
"rated by VA as totally disabling" 
includes total disability ratings based 
on unemployability (§ 4.16 of this 
chapter).

38 C.F.R. § 3.22 (2000).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, although 38 C.F.R. § 3.22 was revised after the 
appellant's claim was filed, the law itself has not changed.  
As the Secretary's interpretive rule makes clear, the law was 
always that hypothetical claims were not permitted to 
establish entitlement to DIC under 38 U.S.C.A. § 1318.



A.  Actual receipt theory

The evidence reveals that the appellant is not entitled to 
§ 1318 benefits on the basis of the veteran's actual receipt 
of compensation for disability continuously rated totally 
disabling by a schedular or unemployability rating for 10 
years prior to his death.  This is so because the veteran was 
not receiving total disability benefits for a continuous 
period of 10 years immediately preceding his death nor had he 
been receiving total disability benefits continuously since 
his release from active duty and for at least 5 years.  He 
was not a former prisoner of war who died after September 30, 
1999, with a disability rated totally disabling for a period 
of not later than one year immediately preceding his death.  
At the time of his death on March [redacted], 1999, he had been in 
receipt of a TDIU only since May 20, 1991, which is less than 
10 years.  According to the Secretary's interpretation of 
38 C.F.R. § 3.22 and 38 U.S.C.A. § 1318, the appellant is 
precluded from recovering the benefits she seeks.  The Board 
also finds that the veteran was not "entitled to receive" 
total disability benefits for either of the requisite time 
periods as that term is defined under 38 C.F.R. § 3.22(b) 
(2000). 

B.  CUE-based theory

As noted above, DIC benefits under § 1318 may also be 
obtained if the veteran would have been in receipt of a 100 
percent disability rating for the statutory period of time 
but for CUE in a final RO or Board decision.  See 38 U.S.C.A. 
§§ 5109A, 7111 (West Supp. 2000); 38 C.F.R. § 3.105(a) 
(2000).  The Court has outlined exactly how much specificity 
is required in order to raise a § 1318 CUE theory.  See Cole 
v. West, 13 Vet. App. 268 (1999).  In Cole, the Court held 
that for CUE in these cases "a section 1318 DIC claimant 
must provide at least the following:  The date or approximate 
date of the decision sought to be attacked collaterally, or 
otherwise provide sufficient detail so as to identify clearly 
the subject prior decision, and must indicate how, based on 
the evidence of record and the law at the time of the 
decision being attacked, the veteran would have been entitled 
to have prevailed so as to have been receiving a total 
disability rating for ten years immediately preceding the 
veteran's death."  Cole, 13 Vet. App. at 276-77.  See also 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40, 
44 (1993). 

Here, the appellant did not at any point even identify to the 
Board or the RO that she wished to challenge any earlier RO 
decision for CUE as part of her § 1318 DIC "entitled to 
receive" claim.  Accordingly, the Board finds that no CUE 
theory was ever raised or properly presented by the 
appellant. 

C.  "Entitled to Receive" theory

As an initial matter, the Secretary interprets the applicable 
law to preclude recovery based upon a hypothetical 
entitlement claim.  38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.22 (2000); 65 Fed. Reg. 3388 et seq. 
(Jan. 21, 2000).  The Board is bound by VA law and 
regulations.  See 38 U.S.C.A. § 7104(c) (West 1991).  

However, it appears that the Court continues to interpret 
38 U.S.C.A. § 1318 as including claims for hypothetical 
entitlement.  See Timberlake v. Gober, 14 Vet. App. 122 
(Sept. 15, 2000) (decided after the publication of 65 Fed. 
Reg. 3388 et seq. (Jan. 21, 2000)).  The Court has described 
the hypothetical entitlement theory as occurring "if, on 
consideration of the 'evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable', the veteran 
hypothetically would have been entitled to receive a total 
disability rating for a period or periods of time, when added 
to any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death."  Cole, 13 
Vet. App. at 274.

The Cole Court addressed what specifically an appellant must 
argue in order to obtain an adjudication of a § 1318 
hypothetically "entitled to receive" theory.  The Court 
found that these claims were similar to CUE claims and held, 
"as to a § 1318 hypothetically 'entitled to receive' theory 
that a claimant must . . . set forth how, based on the 
evidence in the veteran's claims file, or under VA's control, 
at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding the 
veteran's death."  Cole, 13 Vet. App. at 278-79. 

However, the Court has narrowed the hypothetical entitlement 
theory to "the specific and limited exceptions under 
Carpenter or Wingo."  Marso, 13 Vet. App. at 267.  Under 
this narrow construction, the Board finds that hypothetical 
entitlement is not warranted as neither of these exceptions 
apply in this case.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court held 
that where a veteran had never filed a claim for VA benefits, 
the veteran's surviving spouse could still file a claim for 
DIC benefits to demonstrate that the veteran would have been 
entitled to receive VA compensation for a 100 percent 
disability rating for 10 continuous years prior to the 
veteran's death.  Thus, the Wingo exception applies where no 
final VA decision regarding the veteran's level of disability 
had been made which would affect a survivor's claim under 
section 1318(b)(1).  Such is not the case here.  As noted 
above, there was a final VA rating decision in September 1995 
assigning an effective date of May 20, 1991, for the 
veteran's TDIU, which had been awarded by the Board in August 
1995.  See also Marso, 13 Vet. App. at 267.  At that time, 
the RO reviewed all of the evidence of record in selecting 
the appropriate effective date.  The veteran did not appeal 
the RO's decision, and it became final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.1103 (2000).

Carpenter v. Gober, 11 Vet. App. 140, 147 (1998), applies to 
section 1318(b) "entitled to receive" claims filed prior to 
the promulgation of 38 C.F.R. § 20.1106, which became 
effective in March 1992.  As the appellant here filed her 
claim in April 1999, the Carpenter exception is inapplicable 
in this case.  See also Marso, 13 Vet. App. at 267. 

Thus, as the circumstances of this case do not fit into the 
specific and limited exceptions under Carpenter or Wingo, the 
hypothetical entitlement theory is inapplicable.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
DIC under § 1318 is precluded as a matter of law.  Because 
the law, and not the facts, is dispositive of the issue, the 
appellant has failed to state a claim upon which relief may 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.


REMAND

Entitlement to service connection for the cause of the 
veteran's death 

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2000).

As noted above, the veteran died in March 1999 of renal cell 
carcinoma.  The appellant maintains that because of the 
veteran's service-connected anxiety reaction he did not seek 
medical care, and with all of his other wounds, "it would 
help mask problems of his cancer."  See VA Form 9, received 
September 3, 1999.  She stated that his service-connected 
problems caused him to ignore the symptoms of his cancer 
until it was too late.  The RO denied the claim for service 
connection for the cause of the veteran's death in April 1999 
finding that the claim was not well grounded.   

This claim must be readjudicated by the RO in light of a 
change in the law.  With the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate this claim.

Further, there are potentially relevant medical records that 
the RO should attempt to obtain concerning the appellant's 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(c)).  For example, service-connected admission reports 
show that the veteran was hospitalized for urosepsis from 
October to November 1998 and for renal failure from February 
to March 1999 at the Mountain Home VA Medical Center (VAMC).  
Therefore, the RO should make arrangements to obtain these 
records on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered). 

A medical opinion should also be obtained on remand in order 
to determine the relationship, if any, between the veteran's 
service-connected disabilities and his fatal renal cell 
carcinoma.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part of 
such evidence the Secretary will attempt 
to obtain on her behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing her of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for renal cell carcinoma 
from his separation from service to 
the present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
renal cell carcinoma, from 
separation from service to the 
present, and the approximate dates 
of such treatment

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which she provides 
adequate identifying information, 
including, but not limited to, the 
Mountain Home VAMC hospitalization reports 
dated from October to November 1998 and 
February to March 1999.  

3.  Make arrangements to have an 
appropriate VA doctor review the veteran's 
claims file.  The doctor is asked to 
indicate that he or she has reviewed the 
claims folder.
The examiner should provide information 
in the report concerning the following 
matter:

The appellant maintains that because of 
the veteran's service-connected anxiety 
reaction he did not seek medical care, 
and with all of his other wounds, "it 
would help mask problems of his cancer."  
She alleges that his service-connected 
problems caused him to ignore the 
symptoms of his cancer until it was too 
late.  

What is the likelihood that the veteran's 
service-connected anxiety reaction or 
other wounds caused or aggravated his 
renal cell carcinoma?  Specifically, did 
any of these conditions delay or 
interfere with his treatment of renal 
cell carcinoma so as to cause or 
contribute to his death?  

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the report.

If opinion on the requested information 
cannot be stated with certainty, it should 
be expressed within a range of 
probability, if possible.  If the examiner 
is only able to theorize or speculate on a 
given matter, the examiner should so 
state.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the doctor's report.  If 
the requested report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

6.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



